El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
Por la sucesión de Josefa Estrella, compuesta de algunos de sus hijos, de sus nietos y de sus biznietos, se presentó al Registro de la Propiedad de Ponce la copia certificada de una *757resolución de la Corte de Distrito de Ponce declarando justi-ficado a favor de los expresados, el dominio sobre dos fincas rústicas que se describen; y con ese documento se presentó también una certificación de resolución de la misma corte, en que se declara a los mismos, herederos abintestato de la Doña Josefa Estrella y Ferrer. El registrador inscribió, pero en la nota fijó un defecto subsanable en esta forma:
“Inscrito el precedente documento con vista de una copia certifi-cada de la declaratoria de herederos de doña Josefa Estrella, según sentencia dictada por la Corte de este Distrito con fecha dos de oc-tubre de 1929, en el caso civil No. 4000, ex parte Josefa Antonia Fortis Ortiz, a los folios, tomos, fincas e inscripciones que se indican al margen de la inscripción de cada una de las fincas comprendidas en este documento; habiéndose consignado el Defecto SubsaNable •de no haberse expresado en la declaratoria de dominio ni en la de-claratoria de herederos que se acompaña, la fecha del fallecimiento de los ascendientes a quienes representan en la sucesión de Josefa Estrella, sus nietos y biznietos, cuyo defecto sería insubsanable si resultase que dichos ascendientes fallecieron después que la Doña Josefa Estrella, porque en tal caso no existiría el derecho de represen-tación; y porque tendría que acreditarse entonces el pago del im-puesto o la exención de pago del impuesto sobre las respectivas he-rencias o sucesiones.”
Y los interesados recurren ante este tribunal. Ambas par-tes han presentado sus alegatos.
La nota recurrida no puede sostenerse por este tribunal. El registrador ha ido muy lejos en su calificación.
Cuando la corte de distrito ha hecho la declaratoria de do-minio, ésta debe ser tenida por buena y suficiente si la corte tenía jurisdicción y el procedimiento seguido fué el marcado por la ley. En esos dos particulares, jurisdicción y compe-tencia, y procedimiento, puede el registrador opinar en su calificación; no en la justicia o error de la resolución, que están fuera de su autoridad, y su criterio. Esto se ha repe-tido con tanta frecuencia, que es inútil citar autoridades.

La nota recurrida debe ser revocada en manto a la falta subsanable que en ella se declara.